8 F.3d 821
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Alfred R. MASTERS, Defendant-Appellant.
No. 92-6270.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 19, 1993.Decided:  October 19, 1993.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  Robert D. Potter, District Judge.  (CR-89-44)
Alfred R. Masters, Appellant Pro Se.
Jerry Wayne Miller, Office of the United States Attorney, Asheville, North Carolina for Appellee.
W.D.N.C.
AFFIRMED.
Before HALL, NIEMEYER, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Alfred R. Masters appeals from the district court's order refusing relief on his motion filed pursuant to Fed.  R. Crim.  P. 32(c)(3)(D).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Masters, CR-89-44 (W.D.N.C. Mar. 2, 1992).  We deny Masters' motion to correct inaccuracies in his presentence report and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED